DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/2/22 have been fully considered but they are not persuasive.
Applicant has argued that Lin discloses a door which is always perpendicular to a fixed wall and that no wall is perpendicular to the door when the door is opened/closed and parallel to the door when the door is closed/open to which the Examiner disagrees. Lin discloses a wall assembly that is parallel to the fixed wall structure in one configuration (open) and perpendicular to the fixed wall structure in its second configuration (closed) as seen in the annotated figures below.

    PNG
    media_image1.png
    438
    527
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    438
    527
    media_image2.png
    Greyscale

	It is noted that reference 15 which appears to remain perpendicular to the fixed back structure is a guide rail showing the orientation of the surface of the movable display in its fully extended position which separates the shower and toilet areas. However the folded/zig-zag reference 21 is the movable display in a transition state with the flat back panel indicating the orientation of its surface parallel to the fixed wall in a collapsed configuration in which the shower and toilet areas are open to one another.	

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	Applicant has argued that Rexach (US 2019/0089550) does not “provide the same space allocation” as claimed but does not detail what claim language relates to ‘space allocation’ or which aspects of the claimed ‘space allocation’ is not taught.
	Lin discloses a bathroom comprising a toilet unit/area, a shower unit/area, a movable display, a fixed wall and an ‘external wall’ as seen in the annotated figure below.

    PNG
    media_image3.png
    456
    633
    media_image3.png
    Greyscale

	While Lin does not explicitly disclose providing a display on the fixed wall structure as identified above Dominique (US 9,959,082) teaches the formation of a bathroom enclosure with a plurality of displays on fixed walls and movable structures such as doors as explained in detail below. As such Lin in view of Dominque teaches the formation of the ‘space allocation’ as claimed, Rexach is relied upon as a teaching of a control method and not details of the ‘space allocation’. 

	Applicant has also argued that Rexach does not ‘trigger the operation of sanitary fixtures based on the space allocation as claimed’. Applicant’s claims do not appear to require the triggering of operations based upon a ‘space allocation’. Instead the claims appear to require activation of bathroom fixtures based upon the movement of a movable display. Applicant also does not detail what claim language is not properly addressed by the rejection.
	Lin discloses a moveable display as well as controlling its movement when a user wishes to use the toilet or shower and controlling the display based on the movable display being moved to a ‘deployed’ position (Para. 0030). Rexach teaches a method of controlling the operation of a plurality of sanitary fixtures simultaneously from a single command/activation event or in a predetermined sequence (Para. 0089, 0102). As such the references together teach activating sanitary fixtures based upon the movable display being moved to a ‘deployed’ position.

	The pending rejections of claims 23-25 involve the combination of Lin in view of Jones and Rexach with Jones teaching moving a panel/display based on user instructions to a controller and Rexach being relied upon as a teaching of automatically activating a sanitary fixture as part of a sequence or in response to a user activation/interaction with another fixture. These rejections were provided for the purpose of compact prosecution to address Applicant’s apparent intention to claim a system which partially automated a series of functions/actions within a bathroom per their disclosure and previous arguments. However in view of Applicant’s arguments towards Rexach and the most recent amendments it is noted that the claims, as currently written, do not require the display be moved in a non-manual means or the automatic activation of fixtures. 
	Claim 23 requires:
	controlling motion of the movable display;
	and controlling an operation of at least one of the shower unit or the toilet unit according to a position of the movable display, comprising:
	controlling, in response to that a user instruction is directed to using the shower unit, the shower unit to supply water when the movable display is perpendicular to a first reference plane and a second reference plane
	Lin discloses a user moving the movable display from a collapsed position to a deployed position prior to taking a shower to prevent the unnecessary spread of water throughout the bathroom (Para. 0030 - separate areas of dry and wet) and as such discloses ‘controlling motion of the movable display’. Also, since Lin discloses that the partition separates the wet and dry areas prior to use of the shower it discloses that a user would then control operation of the shower according to a position of the partition and control the shower in response to a user instruction when the partition is in the perpendicular/deployed position (a user would have to provide an instruction to use the shower before it would turn on and the user would provide this after the partition is deployed). 

	Claim 24 requires:
	controlling motion of the movable display;
	and controlling an operation of at least one of the shower unit or the toilet unit according to a position of the movable display, comprising:
	controlling, in response to that a user instruction is directed to using the toilet unit, the toilet unit to open when the movable display is perpendicular to a first reference plane and a second reference plane
	Lin discloses a user moving the movable display from a collapsed position to a deployed position prior to using the toilet for privacy purposes and/or to permit use of the shower unit by another user at the same time (Para. 0006, 0030 - providing separate areas for simultaneous use) and as such discloses ‘controlling motion of the movable display’. Also, since Lin discloses that the partition is deployed to separate the areas prior to their use it discloses that a user would then control operation of the toilet unit after deploying the movable display (controlling according to a position) and control the toilet unit to open a lid in response to a user instruction when the partition is in the perpendicular/deployed position (a user would have to provide an instruction to use the toilet before it would open, such as manually lifting the lid, and the user would provide this after the partition is deployed). 

	Claim 25 requires the same limitations as claim 23 and 24 while requiring activation of either the toilet or shower based upon an instruction being directed at the shower or toilet unit and as such could be addressed in the same manners as discussed above.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second reference planes as well as what Applicant considers to be different ‘sides’ of the toilet and shower unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 11 calls for an external wall and a fixed display to be coplanar and parallel and for the external wall to be disposed at one side of the shower unit or the toilet unit and the fixed display to be disposed at another side of the shower unit or toilet unit. From Applicant’s disclosure the only ‘external wall’ coplanar with a fixed display is reference 11.

    PNG
    media_image4.png
    412
    541
    media_image4.png
    Greyscale

The specification and figures do not identify what would be considered different ‘sides’ of the toilet unit or shower unit however as per the claim language and figures the external wall and fixed display would have to be along the same plane as each other and it is unclear how the two structures would be on different ‘sides’ unless sides can be interpreted as different regions of the back/fixed wall structure. 

    PNG
    media_image5.png
    412
    541
    media_image5.png
    Greyscale

Claims 23-25 call for a first reference plane and a second reference plane with the two reference planes being parallel to one another. If the ‘sides’ of the toilet unit are defined in the same manner as required for claim 11 then it would appear the first and second ‘reference planes’ are the same plane which wouldn’t make them distinct ‘planes’, unless Applicant is using a unique definition of ‘plane’ which hasn’t been provided or the first and second ‘planes’ are intended as generic language for the fixed display and external wall.
Interpreting the ‘planes’ as being parallel and along external walls 11 and 12 with each being at different ‘sides’ of the toilet is a possibility however then it brings into question how references 130 and 11 are on different ‘sides’ as required in claim 11.

    PNG
    media_image6.png
    412
    541
    media_image6.png
    Greyscale

For the purpose of examination claim 11 is being interpreted to require that the ‘external wall’ and the fixed display be parallel, coplanar and each form part of a boundary of the shower unit and/or the toilet unit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CN201011142 (Lin) in view of US 9,959,082 (Dominique), US 2017/0321469 (Jones) and US 2019/0089550 (Rexach).
	Regarding claims 11-12, Lin discloses a control method of a sanitary system comprising:
	providing an ‘external wall’, a fixed wall, a movable display (2)(Para. 0030-0031 - can be activated to become opaque and can have an image or video displayed upon it), a shower unit (11) and a toilet unit (12);

    PNG
    media_image3.png
    456
    633
    media_image3.png
    Greyscale

	controlling motion of the movable display relative to the fixed wall and ‘external wall’ such that:
		the movable display leaves from a first position where the movable display is parallel to the fixed wall and ‘external wall’,

    PNG
    media_image2.png
    438
    527
    media_image2.png
    Greyscale

		to a second position where the movable display is perpendicular to the fixed wall and the ‘external wall’;

    PNG
    media_image1.png
    438
    527
    media_image1.png
    Greyscale

	activating/triggering the display upon the movable display being moved to the ‘deployed’/perpendicular position (Para. 0030);
	the fixed wall and ‘external’ wall are parallel to one another, are coplanar and each form a different part of a boundary of the shower unit and/or the toilet unit (one is ‘disposed at one side of the shower unit or toilet unit and the other is disposed at another side of the shower unit or toilet unit’ - see Claim Interpretation section above).
	The movement of the movable display results in the toilet unit and shower unit having distinct, separate areas thereby preparing the shower unit and/or the toilet unit for safe and private use (Para. 0004, 0030). A controller (213/214) is provided for receiving a user instruction to activate the movable display panel. 
	Lin, however, does not disclose the inclusion of a fixed display and does not disclose that the movement of the movable display is controlled according to a user instruction. Furthermore, Lin does not disclose that control of an operation of at least one of the shower unit or the toilet unit is dependent upon deployment/extension of the movable display. Lin also does not disclose that the movable display is coplanar with the fixed display when in a stored position.
	Dominique teaches a method of forming a shower or bath enclosure (300) comprising providing a plurality of displays (310A-G) which form fixed structures such as the walls and movable structures such as an access door (C10 L8-25).
	It would have been obvious to one of ordinary skill in the art to have made the fixed wall of the bathroom into a fixed display, as taught by Dominique, to provide greater adaptability/customization of the bathroom area. 
	Jones teaches a method of moving a partition from a collapsed position to a deployed position (Fig. 2) comprising receiving user instruction and moving the partition according to a user instruction (Para. 0067). The partition being coplanar with a surrounding wall when in a collapsed/stored state (184).
	It would have been obvious to one of ordinary skill in the art to move the movable display through a control input, as taught by Jones, to make the system more convenient and sanitary by not requiring manual exertion/interaction by the user with the movable display.
	It would have been obvious to one of ordinary skill in the art to configure the collapsible wall to be coplanar with the surrounding wall when stored/collapsed, as taught by Jones, to maximize the usable area of the room when the wall is not deployed.
	Rexach teaches a method of controlling a smart sanitary system comprising controlling and monitoring a shower unit (2), a toilet unit (6/7) and a plurality of other controllable devices (Fig. 1, Para. 0089) including partitions such as doors (Para. 0089) and shower doors (Para. 0102). Rexach further teaches the method of controlling the operation of the different sanitary fixtures simultaneously from a single command/activation event or in a predetermined sequence (Para. 0089) including taking actions based upon the position/status of a door (Para. 0273).
	It would have been obvious to one of ordinary skill in the art control the operation of a sanitary fixture such as a shower or toilet upon the activation, position or status of another fixture, such as the movable display, through the use of a single command, as taught by Rexach, to provide a more convenient and efficient method of controlling the sanitary system by enacting multiple processes with a singular command.

	Regarding claim 13, Lin in view of Dominique, Jones and Rexach teaches the method of deploying/extending a movable display and then activating other sanitary fixtures as a result of single user instruction with the fixtures being activated and their sequence dependent upon the user instruction/input as previously discussed. Under the proposed modification, the fixed display is perpendicular to the movable display, since the fixed wall has been modified to be a display as discussed above (Lin — Fig. 4 the deployed movable display is perpendicular to the back wall). Lin further states that the full deployment of the movable display is intended to create a ‘wet area’ (Para. 0030) prior to use of the shower. Furthermore the teaching of Rexach includes a method of activating a shower to supply water at a set temperature in addition to activating other fixtures in response to a user input (Para. 0089).
	It would have been obvious to one of ordinary skill in the art to have the shower activate upon deployment of the movable display when the user instruction is selecting a shower scenario, as evidenced by Rexach, so that the shower water is automatically dispensed in a more efficient and convenient manner for the user while still avoiding dispensing water prior to the designated shower area being properly sealed off.

	Regarding claim 15, Lin in view of Dominique, Jones and Rexach teaches the method of deploying/extending a movable display and then activating other sanitary fixtures as a result of single user instruction with the fixtures being activated and their sequence dependent upon the user instruction/input as previously discussed. Lin further states that the movable display is perpendicular to the fixed display once deployed (Fig. 4) and that the full deployment of the movable display and activation of the display into an opaque mode creates a private toilet area while still maintaining functionality of the remaining bathroom area (Para. 0006). Furthermore the teaching of Rexach includes a method of selecting a toilet function through a controller which enacts a series of functions including opening the cover of the toilet (Para. 0200).
	It would have been obvious to one of ordinary skill in the art to have the cover of the toilet open upon deployment of the movable display when the user instruction is selecting a toilet scenario, as evidenced by Rexach, so that use of the toilet is more sanitary by not requiring a user to interact with the cover while also ensuring that a user utilizing the toilet is provided privacy and does not prevent use of the other bathroom fixtures by others.

	Regarding claims 16-17, Lin does not state a method of detecting a user position, determining whether a user position falls within a motion range of the movable display and controlling the motion of the movable display depending upon whether the user is within the motion range of the display.
	Jones teaches a method of moving a partition between a stored and deployed position as previously discussed. Jones further teaches a method of monitoring the area of movement of the partition and if a user is not present in this area moving the partition but if a user is present in this area preventing movement of the partition if a user is detected in this area (Para. 0074).
	It would have been obvious to one of ordinary skill in the art to monitor the area of movement of the movable display for a user and to only permit motion if a user is not present in this area, as taught by Jones, to prevent injury of the user.

	Regarding claim 21, Lin does not state a method of detecting a user position and controlling motion of the movable display based upon the user position.
	Jones teaches a method of moving a partition between a stored and deployed position as previously discussed. Jones further teaches a method of detecting if a user position is within or outside of an area of movement of the partition. If a user is not present in this area the partition is moved but if a user is present in this area then movement of the partition is prevented (Para. 0074).
	It would have been obvious to one of ordinary skill in the art detect a user position and control motion of the movable display according to the user position, as taught by Jones, to prevent injury of the user.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Dominique, Jones and Rexach as applied to claim 13 above, and further in view of US 2017/0215655 (Ophardt).
	Regarding claim 14, as previously discussed Lin states that the movable display is configured to change its appearance as well as have images or video displayed upon it (Para. 0030-0031) but does not specify displaying information related to the shower or water supply.
	Ophardt teaches a method of controlling operation of a shower (70) comprising a display (12) which displays information related to the shower or water supply (Para. 0301-0302).
	It would have been obvious to one of ordinary skill in the art to display information related to the chosen sanitary fixture function (such as information related to the shower when selecting the shower function), as taught by Ophardt, so that a user can readily monitor changes to or the state of the shower during use in a convenient manner.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Dominique, Jones and Rexach as applied to claim 15 above, and further in view of US 2018/0129885 (Potter).
	Regarding claim 20, Lin states that the movable display is configured to change its appearance as well as have images or video displayed upon it (Para. 0030-0031) but does not specify a method displaying an image of an external object obtained as a result of photographing an external object and receiving a guest signal including the object image,
	Potter teaches a method of photographing (810) an external object to obtain an image of the external object and a system receiving a guest signal (805/810/815) comprising the image of the object and displaying the image on a display (820) which can be located remotely throughout a home (Para. 0142-0145; Para. 0049 — different displays).
	It would have been obvious to one of ordinary skill in the art to display an image captured as a result of a guest signal on the display, as taught by Potter, so that a user can be made aware/stay informed of who has arrived at their residence in a convenient manner without having to rush their use of the toilet.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Jones and Rexach.
	Regarding claim 23, Lin discloses a control method of a sanitary system comprising:
	providing a movable display (2)(Para. 0030-0031 - can be activated to become opaque and can have an image or video displayed upon it), a shower unit (11) and a toilet unit (12); and
	controlling motion of the movable display relative to ‘a first reference plane’ and a ‘second reference plane’ which is parallel to the first reference plane, the first reference plane being located on one side of the toilet unit and the second reference plane being on the other side of the toilet unit;

    PNG
    media_image7.png
    456
    633
    media_image7.png
    Greyscale

	wherein:
		the movable display leaves from a first position where the movable display is parallel to the first and second reference planes,

    PNG
    media_image2.png
    438
    527
    media_image2.png
    Greyscale

		to a second position where the movable display is perpendicular to the first and second reference planes;

    PNG
    media_image1.png
    438
    527
    media_image1.png
    Greyscale

	and then activating/triggering the display upon the movable display being moved to the ‘deployed’/perpendicular position (Para. 0030).
	The movement of the movable display results in the toilet unit and shower unit having distinct, separate areas thereby preparing the shower unit and/or the toilet unit for safe and private use (Para. 0004, 0030). A controller (213/214) is provided for receiving a user instruction to activate the movable display panel. 
	Lin, however, does not disclose that the movement of the movable display is controlled according to a user instruction. Furthermore, Lin does not disclose that control of an operation of the shower unit when the movable display is perpendicular to a reference plane. 
	Jones teaches a method of moving a partition from a collapsed position to a deployed position (Fig. 2) comprising receiving a user instruction and moving the partition according to a user instruction (Para. 0067).
	It would have been obvious to one of ordinary skill in the art to move the movable display through a control input, as taught by Jones, to make the system more convenient and sanitary by not requiring manual exertion/interaction by the user with the movable display.
	Rexach teaches a method of controlling a smart sanitary system comprising controlling and monitoring a shower unit (2), a toilet unit (6/7) and a plurality of other controllable devices (Fig. 1, Para. 0089) including partitions such as doors (Para. 0089) and shower doors (Para. 0102). Rexach further teaches the method of controlling the operation of the different sanitary fixtures simultaneously from a single command/activation event or in a predetermined sequence (Para. 0089) such as the position/status of a door (Para. 0273).
	It would have been obvious to one of ordinary skill in the art to control the operation of a sanitary fixture such as a shower upon the activation, position or status of another fixture such as the movement/deployment of the movable display through the use of a single command, as taught by Rexach, to provide a more convenient and efficient method of controlling the sanitary system by enacting multiple processes with a single command. 

	Regarding claim 24, Lin discloses a control method of a sanitary system comprising:
	providing a fixed wall, a movable display (2)(Para. 0030-0031 - can be activated to become opaque and can have an image or video displayed upon it), a shower unit (11) and a toilet unit (12); and
	controlling motion of the movable display relative to the fixed wall (Para. 0030);

    PNG
    media_image8.png
    374
    437
    media_image8.png
    Greyscale

	the deployed position of the movable display being perpendicular to a first reference plane and a second reference plane with the first and second reference planes being parallel to each other and on different sides of the toilet unit (annotated figure below, track 15 indicates deployed position/orientation of movable display).

    PNG
    media_image7.png
    456
    633
    media_image7.png
    Greyscale

	The movement of the movable display results in the toilet unit and shower unit having distinct, separate areas thereby preparing the shower unit and/or the toilet unit for safe and private use (Para. 0004, 0030). A controller (213/214) is provided for receiving a user instruction to activate the movable display panel. Lin further discloses that the movable display is perpendicular to the fixed wall once deployed (Fig. 4) and that the full deployment of the movable display and activation of the display into an opaque mode creates a private toilet area while still maintaining functionality of the remaining bathroom area (Para. 0006).
	Lin, however, does not disclose that the movement of the movable display is controlled according to a user instruction. Furthermore, Lin does not disclose that an operation of the toilet unit is actuated/triggered when the movable display is perpendicular to a reference plane. 
	Jones teaches a method of moving a partition from a collapsed position to a deployed position (Fig. 2) comprising receiving a user instruction and moving the partition according to a user instruction (Para. 0067).
	It would have been obvious to one of ordinary skill in the art to move the movable display through a control input, as taught by Jones, to make the system more convenient and sanitary by not requiring manual exertion/interaction by the user with the movable display.
	Rexach teaches a method of controlling a smart sanitary system comprising controlling and monitoring a shower unit (2), a toilet unit (6/7) and a plurality of other controllable devices (Fig. 1, Para. 0089) including partitions such as shower doors (Para. 0102). Rexach further teaches the method of controlling the operation of the different sanitary fixtures simultaneously from a single command/activation event or in a predetermined sequence (Para. 0089). One such trigger being the position/status of a door (Para. 0273) and one such action being the opening of a toilet lid (Para. 0200).
	It would have been obvious to one of ordinary skill in the art to control the operation of a sanitary fixture such as opening a toilet lid upon the movable display being deployed through the use of a single command, as taught by Rexach, to provide a more convenient and efficient method of controlling the sanitary system by enacting multiple processes with a single command. Automating the opening of the lid based upon the division of the room would also provide a hygienic use of the bathroom.

	Regarding claim 25, Lin discloses a control method of a sanitary system comprising:
	providing a fixed wall, a movable display (2)(Para. 0030-0031 - can be activated to become opaque and can have an image or video displayed upon it), a shower unit (11) and a toilet unit (12); and
	controlling motion of the movable display relative to the fixed wall (Para. 0030);

    PNG
    media_image8.png
    374
    437
    media_image8.png
    Greyscale

	activating/triggering the display upon the movable display being moved to the ‘deployed’/perpendicular position (Para. 0030);
	the deployed position of the movable display being perpendicular to a first reference plane and a second reference plane with the first and second reference planes being parallel to each other and on different sides of the toilet unit (annotated figure below, track 15 indicates deployed position/orientation of movable display).

    PNG
    media_image7.png
    456
    633
    media_image7.png
    Greyscale

	The movement of the movable display results in the toilet unit and shower unit having distinct, separate areas thereby preparing the shower unit and/or the toilet unit for safe and private use (Para. 0004, 0030). A controller (213/214) is provided for receiving a user instruction to activate the movable display panel. Lin further discloses that the movable display is perpendicular to the fixed display once deployed (Fig. 4) and that the full deployment of the movable display and activation of the display into an opaque mode creates separate shower and toilet areas (Para. 0006, 0030).
	Lin, however, does not disclose that the movement of the movable display is controlled according to a user instruction. Furthermore, Lin does not disclose that control of an operation of the shower unit when the movable display is perpendicular to a reference plane. 
	Jones teaches a method of moving a partition from a collapsed position to a deployed position (Fig. 2) comprising receiving a user instruction and moving the partition according to a user instruction (Para. 0067).
	It would have been obvious to one of ordinary skill in the art to move the movable display through a control input, as taught by Jones, to make the system more convenient and sanitary by not requiring manual exertion/interaction by the user with the movable display.
	Rexach teaches a method of controlling a smart sanitary system comprising controlling and monitoring a shower unit (2), a toilet unit (6/7) and a plurality of other controllable devices (Fig. 1, Para. 0089) including partitions such as shower doors (Para. 0102). Rexach further teaches the method of controlling the operation of the different sanitary fixtures simultaneously from a single command/activation event or in a predetermined sequence (Para. 0089). One such trigger being the position/status of a door (Para. 0273) and one such action being the opening of a toilet lid (Para. 0200).
	It would have been obvious to one of ordinary skill in the art to control the operation of a sanitary fixture such as opening a toilet lid or turning on a shower upon the dividing wall being deployed through the use of a single command, as taught by Rexach, to provide a more convenient and efficient method of controlling the sanitary system by enacting multiple processes with a single command. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN106193892 (Zhang) is an intelligent household controlled by a sliding door which teaches enacting various commands based upon the movement of a partition.
CN105672839 (Liu) teaches monitoring the position/movement of a partition to enact various functions of different fixtures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754